Plaintiff in error was convicted in the district court of Bryan county of selling whisky to minors and was sentenced to serve a term of two years in the state penitentiary and to pay a fine of $50.
The only complaint made is that the evidence is not sufficient to sustain the judgment, and that in any event the judgment is excessive. The question raised is entirely one of fact. The principal witnesses for the state are Otha Layman and James Garner, two boys seventeen years of age. Both testified that at the time charged defendant sold them two pints of whisky. Defendant denies that he made this sale, but admitted that he had previously been engaged in the sale of whisky and that he had been twice convicted of a felony, one conviction being for burglary and one for chicken stealing. The evidence is conflicting, but certainly there is sufficient on the part of the state, if believed by the jury, to sustain the judgment, and this is all that the law requires.
The case is affirmed.